DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 42 is objected to because of the following informalities:  With respect to claim 42, “the retaining wall” lacks proper antecedent basis.  Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 3/7/22 have been fully considered but they are not persuasive.
Claim 1
The examiner disagrees with applicant’s assertion that the wings of Fukishima fail to teaches a first wing and a second wing configured to support a media spool therebetween; a cover connected between the first wing and the second wing, including: an upper portion of the media outlet, and a perimeter configured to engage the mouth of the media chamber, to suspend the first wing and second wing within the media chamber.
As pointed out below in the rejection, the first wing, i.e. a first wall supporting first bearing 16, and a second wing, i.e. a second wall supporting a second bearing 16, supports a media spool (31) therebetween.  A cover, 15, is connected between the first and second walls containing bearings 16, and when open, as seen by the figure provided by applicant, portions of the walls containing bearings 16 are suspended within the media chamber, thereby reading on the claim language.

Claims 28, 38 and 42
With respect to applicant’s arguments, please see the Office’s position regarding the newly added limitation.

Claim 17
	With respect to applicant’s arguments, specifically those directed towards the ridge argued by applicant, the examiner respectfully disagrees.  Insofar as how the ridge is structurally defined within the claim, the pointed to portions of Taylor read on a continuous T-shaped alignment ridge (pointed to in the examiner provided figure of Taylor).  The examiner suggests further defining the structure of the ridge, for example specific walls relative to one another, that form the alignment ridge argued by applicant to overcome the current art rejection.  

Claim 33
With respect to applicant’s arguments, specifically those directed towards a cover connected between the first wing and second wing, wherein the cover is configured to engage with a base of the media cartridge to place the first wing, the second wing and media spool within a media chamber defined by the base, the examiner respectfully disagrees.
Taylor et al. teaches in Fig. 2 a media cartridge, 10.  The cartridge has a first wing, i.e. left portion of 2 supporting a left 11, and a second wing, i.e. a right portion of 2 supporting a right 11.  These portions of 2 support a media spool [0044].  A cover, 21, is connected between the first wing and second wing and engages, when folded [0041], with a base, defined by 4 and 6 of the media cartridge 10.  And when folded, the first and second wings, defined by side walls 2, and the media roll are within a media chamber, thereby reading on the claim language.

Claim 40
With respect to applicant’s arguments, specifically those directed towards a ledge at an upper perimeter of the base opposite the identification circuit, the examiner respectfully disagrees.  Taylor teaches a ledge (20) at an upper perimeter of the base (4 and 6).  If using the axis of rotation R of the cartridge, the identification circuit (13) is considered by to be below the axis R, and therefore opposite the ledge 20 which is considered by the examiner as being above R, thereby reading on the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-9, 14, 15, 28, 31, 42 and 43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukishima et al. (7,300,015).

	With respect to claim 1, Fukishima et al. a media cartridge (10), comprising: a base (13) including: a media chamber (opening 12 for receiving the roll 11) having a mouth (opening when the paper is removed from the cartridge), and a lower portion of a media outlet (defined near roller 25); a first wing (a first wall supporting first bearing 16) and a second wing (a second wall supporting a second bearing 16) configured to support a media spool (31) therebetween; and a cover (15) connected (via 14) between the first wing (i.e. the first wall) and the second wing (i.e. the second wall, as seen in Fig. 2), and including: an upper portion (define by the location of element 30) of the media outlet (when in a closed state, see Fig. 3), and a perimeter (i.e. the outer edge of the cartridge) configured to engage the mouth (i.e. opening of the cartridge when in a closed state) of the media chamber (i.e. opening 12), to suspend the first wing and second wing (i.e. the first and second walls supporting bearings 17) within the media chamber (12) and place the upper portion of the media outlet adjacent to the lower portion of the media outlet (when in a closed state, forming the opening for allowing paper to be removed from within the cartridge).

With respect to claim 3, Fukishima et al. the media cartridge (10) wherein each of the first wing and second wing (i.e. first and second walls supporting bearings 16) includes a spindle (11) to rotatably support a core (20) of the media spool (31).

With respect to claim 4, Fukishima et al. the media cartridge (10) wherein at least one of the first wing and second wing (i.e. walls supporting bearing 16) includes an angled guide fin (as seen in Fig. 2 where the walls contain bearings 16 that have angled guide fins) to contact an end of the media spool (31).

With respect to claim 5, Fukishima et al. the media cartridge (10) further comprising a hinge (14) connecting the cover (15) to the base (13).

With respect to claim 6, Fukishima et al. the media cartridge (10) wherein the lower portion of the media outlet (defined near roller 25) includes a surface defining an exit angle (i.e. an angle of the lower portion near 25 allowing paper to exit) for media dispensed from the media spool (31).

With respect to claim 7, Fukishima et al. the media cartridge (10) wherein the exit angle (of the lower portion near 25) matches an angle (as seen in Fig. 3) of a media path (i.e. a path in which the media passes into a printer) defined by a printer (32).

With respect to claim 8, Fukishima et al. the media cartridge (10) wherein the upper portion of the media outlet (define by the location of element 30) includes a retaining wall (i.e. a wall of the cover that makes contact with the media as it passes out of the cartridge in a closed state during printing) configured to contact an upper surface (i.e. a printable surface of the media) of media dispensed from the media spool (31).

With respect to claim 9, Fukishima et al. the media cartridge (10) wherein the base (13) includes a lower wall having an alignment ridge (as labeled below in the examiner provided figure) configured to engage with a complementary channel of a printer housing (note: the complementary channel of a printer is not positively recited as further defining the cartridge itself, but rather reads as an intended use limitation, where the ridge of Fukishima et al. is capable of engaging an intended use limitation of a complementary channel of a printer housing).




[AltContent: arrow][AltContent: oval][AltContent: textbox (Alignment ridge)]
    PNG
    media_image1.png
    537
    708
    media_image1.png
    Greyscale



With respect to claim 14, Fukishima et al. teaches the media cartridge wherein the base includes an opening (i.e. where an upper portion of 16 fits into a lower portion of 16 found on the base 13), and wherein at least one of the first wing and second wing (i.e. walls supporting 16) includes a latch (i.e. a respective receiving portion of 16) configured to engage the opening (i.e. lower portion of 16) to lock the cover (15) and the first wing and second wing (i.e. first and second wall) to the base (as a unit, when in a closed state).

	With respect to claim 15, Fukishima et al. teaches the media cartridge wherein the base (13) includes a side wall (i.e. a side wall adjacent the walls supporting 16) defining a window (i.e. opening) into the media chamber (chamber where the roll is inserted).

	With respect to claim 28, Fukishima et al. teaches in Fig. 1 a media cartridge (10), comprising: a cover (15); a first wing (i.e. a first wall of 15 supporting a first upper portion of bearing 16) and a second wing (i.e. a second wall of 15 supporting a second upper portion of bearing 16) connected (indirectly) to the cover (via a hinge), the first wing (the first wall) and second wing (the second wall) configured to support a media spool (11) therebetween; a first block (upper portion of 16 formed on the cover 15) disposed on the first wing (i.e. the first wall of 15); a base (13) defining a media chamber (as seen in Fig. 1) to receive the first wing (first wall) and second wing (second wall during manufacturing), the base (13) including a first side wall (wall supporting the other half of 16 formed on the base 13) and a second side wall (wall supporting the other half of 16 formed on the base 13); and a first window (indented feature of the lower half of 16) defined in the first side wall (of the base 13), wherein the first window (indented feature of the lower half of 16) is surrounded on all sides by the first side wall (wall supporting the other half of 16 formed on the base 13, as only the intended portion on the lower half of 16 is defined by the examiner as the window, and all sides of the window are surrounded by the first wall, as seen in Fig. 2), configured to receive the first block (upper half of 16 formed on the cover 15) upon receipt of the first wing and second wing in the media chamber (when closed), to lock the cover (15) and the first wing and second wing (i.e. first and second walls of 15 supporting the upper portion of bearing 16) to the base (as seen in Fig. 3).

	With respect to claim 31, Fukishima et al. teaches in Fig. 1 a media cartridge (10) wherein the block (upper portion of 16 formed on the cover 15) is disposed on an outer surface of the first wing (i.e. the first wall of 15, as seen in Fig. 1).

With respect to claim 42, Fukishima et al. teaches in Fig. 2 a media cartridge (10), comprising: a base (13) including: a media chamber (as seen in Fig. 2) to support a media spool (20), and a lower portion (portion of the cartridge nearest 25) of a media outlet (i.e. outlet 34 that feeds media to a printer), includes a surface (i.e. a surface on the same plane as rollers 25) to support a lower surface (i.e. bottom surface) of the media, and a pair of guide walls (27/28) at respective sides of the lower surface (as seen in Fig. 1 and 2), the guide walls (27/28) configured to receive a retaining wall (i.e. 30 acts as a retaining wall positioned between walls 27/28) therebetween, wherein the pair of guide walls (27/28) and the lower surface (portion of the cartridge nearest 25) extend outwards (in an upward direction) from the base (13); and a cover (15) including an upper portion (defined by 30) of the media outlet (i.e. the outlet that feeds media to the printer) having a retaining wall (i.e. edges of the cover nearest 30, forming ribs) formed integrally with the cover (15) and configured to contact an upper surface of media (31) dispensed from the media spool (20).

With respect to claim 43, Fukishima et al. teaches in Fig. 2 the media cartridge (10) wherein the lower portion (portion of the cartridge nearest 25) of the outlet (34) includes a surface (27/28) to support a lower surface of the media (31), and a pair of guide walls (i.e. wall that form the outlet 34) at respective sides of the lower surface (portion of the cartridge nearest 25), the guide walls configured to receive the retaining wall (ribs) therebetween (as in the closed state, the guide walls and upper and lower portions form the outlet 34).

Claim(s) 24-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jaeschke et al. (3,613,973).

With respect to claim 24, Jaeschke et al. teaches a media cartridge (as seen in Fig. 1), comprising: a cover (14/15); a first wing (34) and a second wing (34) connected to the cover (as seen in Fig. 5), the first wing (34) and second wing (34) configured to support a media spool (42, as seen in Fig. 3) therebetween; a first latch (36) disposed on the first wing (34); a base (10) defining a media chamber (as seen in Fig. 4) to receive (via cut lines 23) the first wing (34) and second wing (34), the base (10) including a first side wall (22) and a second side wall (22); and a first opening (created by folding along the cut lines 23) defined in the first side wall (22) configured to receive the first latch (36) upon receipt of the first wing (34) and second wing (34) in the media chamber (as seen in Fig. 4), to lock the cover (15) and the first wing (34) and second wing (34) to the base (10).

With respect to claim 25, Jaeschke et al. teaches the media cartridge (as seen in Fig. 1) further comprising: a second latch (i.e. a second 36) disposed on the second wing (34); and a second opening (created by folding along the cut lines 23) defined in the second side wall (22) of the base (10), the second opening (created by the folding along cut lines 23) configured to receive the second latch (26) upon receipt of the first wing (34) and second wing (34) in the media chamber (as seen in Fig. 4), to lock the cover (15) and the first wing (34) and second wing (34) to the base (10).

With respect to claim 26, Jaeschke et al. teaches the media cartridge (as seen in Fig. 1) wherein the first wing (34) is connected to the cover (14/15) via a hinge (i.e. a fold line), and wherein the first latch (36) is disposed at an edge (i.e. edge opposite the hinge fold line) of the first wing (34) distal to the hinge (i.e. the fold line).

With respect to claim 27, Jaeschke et al. teaches the media cartridge (as seen in Fig. 1) wherein the first latch (26) is disposed at a forward portion (as seen in Fig. 4) of the first wing (34) configured for receipt in the media chamber (Fig. 4) adjacent to a forward wall (12) of the base (10).

Claim(s) 17-23, 33-35, 38 and 40-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor et al. (2015/0022611).

	With respect to claim 17, Taylor et al. teaches in Fig. 2 a media cartridge (10), comprising: a lower wall (as seen in Fig. 3) having a continuous T-shaped alignment ridge (8 and as labeled below in the examiner provided figure depicts a wall forming a continuous T-shaped alignment ridge) extending therefrom (as seen in Fig. 3), the alignment ridge (8) configured to cooperate with a complementary lower channel (i.e. reading as an intended use limitation, as the channel and printer are not part of the claimed combination of a cartridge) in a printer (100) housing to orient the media cartridge within the printer housing [0032]; a rear wall including an alignment spine (as labeled below in the examiner provided figure) extending therefrom to cooperate with a complementary rear channel of the printer housing [0032]; a set of further walls (4 and 6) defining, in cooperation with the lower wall (the bottom portions of the walls 4 and 6 having the T-shaped portion of 8) and the rear wall (the rear portions of the walls 4 and 6 having the T-shaped portion of 8), a media chamber (an opening, [0011]) to support a media spool [0029]; a media outlet (of guide 20) opposite the rear wall (i.e. towards the front nearer the T-shaped portion 8), configured to dispense media from the media spool [0044].

	
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Stempe ridge[img-media_image2.png])][AltContent: arrow][AltContent: textbox (Armpe ridge[img-media_image2.png])][AltContent: arrow][AltContent: rect][AltContent: rect]
    PNG
    media_image3.png
    318
    545
    media_image3.png
    Greyscale

[AltContent: textbox (Rear wall with alignment spline)][AltContent: textbox (T-shape ridge[img-media_image2.png])]

With respect to claim 18, Taylor et al. teaches in Fig. 2 the media cartridge (10) wherein the alignment spine is wedge-shaped (as seen in 5, where portion is wider near element 6 than near element 3).

With respect to claim 19, Taylor et al. teaches in Fig. 2 the media cartridge (10) wherein the alignment ridge (i.e. the T-shaped ridge, 8, as label above in the examiner provided figure) includes an arm (as labeled above), and a stem (as labeled above) extending from the arm along the lower wall (a seen above).

With respect to claim 20, Taylor et al. teaches in Fig. 2 the media cartridge (10) wherein an end of the stem (as labeled above) is contiguous with the alignment spine (as seen and labeled above).
With respect to claim 21, Taylor et al. teaches in Fig. 2 the media cartridge (10) further comprising an identification circuit (13) disposed on the stem (as seen in Fig. 4) of the alignment ridge (as labeled above).

With respect to claim 22, Taylor et al. teaches in Fig. 2 the media cartridge (10) wherein the media outlet (of guide 20) includes a surface defining an exit angle (as defined by the physical structure of the outlet, insofar as how the angle is structurally defined) for media dispensed from the media spool [0044].

With respect to claim 23, Taylor et al. teaches in Fig. 2 the media cartridge (10) wherein the exit angle (of 20 is capable of matching) an angle of a media path defined by a printer (as the angle of a media path defined by the printer read as an intended use limitation of the media cartridge, where the structure of the cartridge taught by Block is capable of performing).

With respect to claim 33, Taylor et al. teaches in Fig. 2 a media cartridge (10), comprising: a first wing (left portion of 2 supporting a left 11) and a second wing (right portion of 2 supporting a right 11) configured to support a media spool [0044], each of the first wing (left portion of 2) and second wing (right portion of 2) including: a respective first spindle (a first of 11) and a second spindle (as second of 11) to rotatably support a core of the media spool [0044]; and an angled guide fin (12) to contact a first end and a second end of the media spool [0037]; and a cover (21) connected between the first wing and second wing (between the first and second wall portions of 2), wherein the cover (21) is configured to engage (when folded [0041]) with a base (defined by 4 and 6) of the media cartridge (10) to place the first wing and second wing (side walls of 2) and the media spool (roll) within a media chamber (opening housing the roll of labels, 1) defined by the base (4 and 6).

With respect to claim 34, Taylor et al. teaches in Fig. 2 the media cartridge (10) wherein each of the first wing and second wing (i.e. the left and right walls of 2) includes a plurality of guide fins (12, as seen in Fig. 4) disposed on an inner surface thereof (as seen in Fig. 4) to contact the first end and the second end of the media spool [0037].

With respect to claim 35, Taylor et al. teaches in Fig. 2 the media cartridge (10) wherein the angled guide fin (12) includes a leading end and a trailing end (as the fins have two ends, as seen in Fig. 4), and wherein the leading end is closer to the corresponding spindle (11) than the trailing end (as the trailing end is closer to the outer portions of cartridge).

With respect to claim 38, Taylor et al. teaches in Fig. 2 a base (4 and 6) for a media cartridge (10), comprising: a media chamber (i.e. portion of 10) to receive a media spool (16) therein [0029]; and a lower portion (of 20) of a media outlet (defined by the opening of 20) to dispense media from the media spool (16) to a nip (i.e. the recited nip is not part of the claimed combination by rather reading as an intended use limitation) formed by a printer [0049]; the lower portion (of 20) of the outlet (defined by the opening of the feeder 20) including a leading edge (i.e. an edge defined by 22 closer to the intended use printer) proximal to the nip (of the intended use printer), the leading edge (defined by 22) having a cutout (65) therethrough, configured for placement over a sensor aperture (note: the sensor aperture is not part of the claimed combination and the taught structure is capable of performing the intended use limitation) of the printer (100) when the media cartridge (10) is installed in the printer (100), wherein the cutout (65) is an open cutout positioned on the leading edge (as cutout 65 is an open cutout formed on the leading edge 22 of the feeder 20 as seen in Fig. 12) of the outlet (20).

With respect to claim 40, Taylor et al. teaches in Fig. 2 a media cartridge (10), comprising: a base (4 and 6) defining a media chamber [0029] and including a lower wall (i.e. a wall forming spline 8) having an alignment ridge (8) configured to engage with a complementary channel of a printer housing [0032] having an electrical interface therein [0047]; an identification circuit (13) disposed on the alignment ridge (8) and configured to engage with the electrical interface [0046-0047]; and a ledge (20) at an upper perimeter of the base (4 and 6) opposite the identification circuit (i.e. using the rotation axis R, the circuit 13 is opposite the ledge 20, as 13 is below the axis R while the ledge 20 is above the axis R), the ledge (20) configured to engage with an inner surface of a lid of the printer to apply downward pressure on the identification circuit (13, as the inner surface of a lid of the printer to apply downward pressure reads as an intended use limitation, where the taught structure of Taylor et al. is capable of performing).

With respect to claim 41, Taylor et al. teaches in Fig. 2 a media cartridge (10) the base (4 and 6) further including a rear wall having an alignment spine (as labeled above in the examiner provided figure) extending therefrom to cooperate with a complementary rear channel [0032] of the printer housing (100);  wherein the ledge (20) is defined at an upper end of the alignment spine (as labeled above, where ledge 20 is mounted at an upper end of the spine 8, as seen in Fig. 2, and the alignment ridge and spine are considered to be extensions of each other).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukishima et al. (7,300,015) in view of Tsurumi (WO 2012098891).

	With respect to claim 2, Fukishima et al. teaches all that is claimed in the above rejection of claim 1, but remains silent regarding the media cartridge wherein the first wing and second wing are movable between an open position for receiving the media spool, and a closed position for securing the media spool.
	Tsurumi teaches in Fig. 7 a similar cartridge having first wing (23) and second wing (23) are movable between an open position for receiving a media spool (25), and a closed position for securing the media spool (as seen in Fig. 6).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the wings of Fukishima et al. to be movable as taught by Tsurumi because such a modification ensures the stability of transfer supply and printing of the paper while improving accuracy of printing. 


Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukishima et al. (7,300,015) in view of Taylor et al. (2015/0022612).
	
	With respect to claim 10, Fukishima et al. teaches all that is claimed in the above rejection of claim 9, but remains silent regarding the cartridge further comprising an identification circuit disposed on the alignment ridge.
	Taylor teaches a similar cartridge having an identification circuit (34) disposed on an alignment ridge (33).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the alignment ridge of Fukishima et al. to include the identification circuit of Taylor because such a modification allows an intended use printer to recognize each cartridge so the printer can adjust printing parameters [0050], thereby improving the print quality of Fukishima et al.

	With respect to claim 11, Fukishima et al. as modified by Taylor et al. teaches wherein the identification circuit (34 of Taylor et al.) is disposed on a lower surface of the alignment ridge (as modified in light of Taylor) to engage with an (intended use) electrical interface in the channel of the printer housing (as the channel of the printer housing is not part of the claimed combination and rather reads as an intended use limitation, where the taught structure of Fukishima as modified is capable of performing).

With respect to claim 12, Fukishima et al. teaches all that is claimed in the above rejection of claim 1, but remains silent regarding the cartridge wherein the base includes a rear wall having an alignment spine extending therefrom, configured to engage a complementary channel of a printer housing.
Taylor et al. teaches a similar cartridge wherein the base includes a rear wall (i.e. bottom wall of the cartridge that extends from the bottom to the rear of the cartridge, as seen in Fig. 4) having an alignment spine (33) extending therefrom, configured to engage a complementary channel of a printer housing (as the channel of the printer housing is not part of the claimed combination and rather reads as an intended use limitation, where the taught structure is capable of performing).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify cartridge of Fukishima et al. to include alignment spline of Taylor because such a modification allows a cartridge to be properly installed into an intended use printer, thereby improving the print quality of Fukishima et al.

With respect to claim 13, Fukishima et al. as modified by Taylor et al. teaches all that is claimed in the above rejection of claim 12, but remains silent regarding the alignment spine is wedge-shaped.  However, because Taylor et al. teaches the alignment spline, it would have been an obvious design choice to change the shape of the spline such that the spline is wedge-shaped, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 

Claims 29, 30, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukishima et al. (7,300,015).

With respect to claim 29, Fukishima et al. teaches all that is claimed in the above rejection of claim 28, but remains silent regarding wherein the first window has a wedge shape.  However, because Fukishima et al. teaches the first window, it would have been an obvious design choice to change the shape of the window such that the window is wedge-shaped, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 

With respect to claim 30, Fukishima et al. teaches all that is claimed in the above rejection of claim 29, but remains silent regarding wherein the first block has a wedge shape complementary to the wedge shape of the first window. However, because Fukishima et al. teaches the first block, it would have been an obvious design choice to change the shape of the block such that the block is wedge-shaped complementary to the wedge shape of the first window, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 

With respect to claim 32, Fukishima et al. teaches all that is claimed in the above rejection of claim 28, but remains silent regarding wherein a height of the first block is smaller than a height of the first window.  However, because Fukishima et al. teaches the first block and the first window, it would have been an obvious design choice to modify the height of the first block such that it is smaller than a high of the first window, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955)

Claims 36 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (2015/0022611).

With respect to claim 36, Block teaches all that is claimed in the above rejection of claim 33, but remains silent regarding wherein the angled guide fin is curved. However, because Taylor et al. teaches the angled guide fin, it would have been an obvious design choice to change the shape of the angle guide fin such that the angled guide fin is curved, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 

With respect to claim 37, Block teaches all that is claimed in the above rejection of claim 33, but remains silent regarding wherein the angled guide fin is concaved. However, because Taylor et al. teaches the angled guide fin, it would have been an obvious design choice to change the shape of the angle guide fin such that the angled guide fin is concaved, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853